Citation Nr: 0600552	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic arthritis of 
the right shoulder with residuals from May 18, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for residuals of a right shoulder injury, with a history of 
an osteochondroma.  A 10 percent rating was assigned from May 
18, 2000.  

The Board observes that the August 2004 Appeal Certification 
Worksheet cites "July 18, 2003," as the date of the 
decision on appeal.  The July 2003 rating decision continued 
the 10 percent rating in effect for the service-connected 
right shoulder disorder.  The RO apparently did not accept 
correspondence submitted by the veteran in May 2003 as a 
notice of disagreement to the September 2002 rating decision, 
even though it clearly indicated "this is my notice of 
disagreement with your decision of 9/2/02."  Because the 
claim of entitlement to a higher evaluation for a right 
shoulder disorder arises from the initial grant of service 
connection, separate ratings potentially can be assigned for 
separate periods of time following the May 18, 2000, 
effective date of service connection, based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran was most recently afforded 
a VA orthopedic examination in June 2003.  At that time he 
complained of continuing right shoulder pain and limitation 
of motion.  Examination of the right shoulder was positive 
for guarding, and the shoulder did not swing when he walked.  
Tenderness over the acromioclavicular joint was shown.  Range 
of motion testing showed some limitation of motion.  The 
diagnoses were posttraumatic arthritis of the right shoulder, 
status post injury to the right shoulder with residuals; and 
incidental finding of right scapular osteochondroma in the 
past, not seen on recent X-rays.  

At his October 2005 video conference before the undersigned, 
the veteran complained of being unable to lift his right arm 
up to his shoulder level.  Further, he testified that his 
right shoulder disorder had worsened since his June 2003 
examination.  The United States Court of Appeals for Veterans 
Claims has held that when a veteran-claimant alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Hence, the veteran should be scheduled for a new 
examination.

Further development is also necessary in light of his 
testimony that he was receiving physical therapy at the VA 
Medical Center (VAMC) in Fayetteville.  The most recent 
records on file from this facility are dated in March 2005.  
More recent records, if extant, should be associated with the 
claim file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain any records from the 
Fayetteville VAMC dated since March 2005 
which pertain to treatment for any right 
shoulder disorder.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After all pertinent evidence has been 
gathered and associated with the claim 
file, the veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
shoulder disorders the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any right shoulder disability.  
A complete rationale for any opinions 
expressed must be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right shoulder 
disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  RO 
consideration of a staged rating must be 
documented in writing.  If the appeal is 
to any extent denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

